Citation Nr: 0610572	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral leg condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Los Angles, California 
Regional Office (RO), which declined the veteran's 
application seeking to reopen a claim for entitlement to 
service connections for a bilateral leg condition.

In February 2006 the veteran and his spouse appeared at the 
RO and offered testimony in support of the claim before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file. 


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for a bilateral leg condition was last denied in a 
March 1992 RO decision.  The veteran was properly notified of 
the adverse decision and informed of his appellate rights.  
He did not timely initiate an appeal.

2.  The additional evidence received since the March 1992 RO 
decision, while to some extent new, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for a bilateral leg condition 
and does raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

The evidence received since the March 1962 RO decision that 
denied the veteran's attempt to reopen his claim for service 
connection for a bilateral leg condition is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in November 2002 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of the VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision and statement of the case (SOC) as well as the 
November 2002 VCAA letter informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, SOC and November 
2002 letter informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
new and material evidence has not been submitted to reopen 
the previously denied claim for service connection for a 
bilateral leg disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background 

The veteran's claim for service connection for a bilateral 
leg condition was initially denied by an unappealed RO rating 
action dated in January 1964 on the basis that a leg 
disorder, exclusive of a osteochondroma found to be a 
constitutional or development abnormality, was not shown.  A 
subsequent unappealed RO rating action in March 1992 found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
bilateral leg condition.  The March 1992 RO decision is the 
last prior determination with regard to the matter a hand.

The evidence on file at the time of the March 1992 rating 
decision included the veteran's chronological service medical 
records which showed that the veteran was evaluated and 
treated in service for a left femur osteochondroma noted to 
have existed prior to service and to have resulted in 
complaints of a sore and swollen left thigh.  In July 1945 
the veteran's osteochondroma was surgically removed by 
service physicians.  There were no post operative 
complications and his wound was noted to be well healed in 
August 1945.

The pertinent post service VA medical records showed that in 
December 1963 the veteran was surgically treated for a 
neuroma involving the left side posterior tibial nerve.

 In an unappealed March 1992 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
bilateral leg condition.  The claim was denied on the basis 
that there was no medical evidence showing that any leg 
condition was due to the veteran's military service.

Pertinent evidence associated with the claims file since the 
March 1992 rating decision consist of VA outpatient treatment 
records, a report of VA examinations in January 2003, and 
testimony at the veteran's hearing in February 2006.

The VA outpatient treatment records dated from October 2000 
to December 2005 show evaluation and treatment for various 
disabilities not herein relevant.  The majority of the 
records document the veteran's participation in group therapy 
for treatment of post-traumatic stress disorder.  It was 
noted in August 2002 that the veteran had complaints 
referable to his left knee and related at that time having 
sustained an injury in service to his left thigh.  The 
veteran reported that this injury happened when a cargo net 
with a 50 gallon drum of gas fell on the thigh and bruised 
it.  He further stated that he had an operation which he 
though fractured the bone and was told that he had a calcium 
build up.

On his VA examination in January 2003 the veteran related 
injury to left leg in service as a result of it being pinned 
to the ground by a container full of gasoline.  He said that 
there was no fracture or laceration of his femur and 
osteochondroma was incidentally found in his left femur which 
was removed.  On physical examination, impaired sensation to 
touch and pain was noted in all extremities.

Testimony elicited at the veteran's hearing in February 2006 
was to the effect that the veteran sustained an injury to his 
legs in service consistent with the injury noted on his 
January 2003 VA examination.  He testified that as a result 
of this injury, he underwent surgery in service for a growth 
on his left leg.

Analysis

In this case, as noted above, the original claim for service 
connection for a bilateral leg condition was denied by an 
unappealed RO rating action dated in January 1964.  A 
subsequent rating decision by the RO in March 1992 found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a bilateral 
leg condition.  The veteran did not perfect an appeal.  The 
March 1992 RO decision is therefore final.   38 C.F.R. 
§§ 20.201, 20.202 (2005).

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
a bilateral leg condition are final.  Consequently, the 
veteran's claim as to service connection for a bilateral leg 
condition may not be reopened absent the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108(a).  New and 
material evidence for the purpose of this appeal is defined 
as evidence not previously submitted to agency decision 
makers, by itself or when considered with previous evidence 
of record, relates to an established fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in May 2003.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
 Service connection is warranted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the evidence submitted since the March 
1992 rating decision and finds that some of this evidence is 
arguably new as it provides a more recent picture of the 
veteran's complaints referable to his leg.  This additional 
evidence, however, is not material.  The evidence does not 
tend to show that the veteran has a bilateral leg condition 
attributable to service.

The matter under consideration is whether the veteran has a 
currently diagnosed leg condition attributable to service, to 
include an injury therein. The medical evidence submitted by 
the veteran in connection with the current attempt to reopen 
the previously denied claim addresses the veteran's 
complaints referable to his legs in the context of current 
evaluation and treatment. However, the medical evidence, in 
its entirety, fails to show that the veteran has a diagnosed 
bilateral leg condition attributable to his period of 
service.  Given that the prior determinations were based on 
the absence of a diagnosed leg condition due to service, for 
additional evidence to be material, it would have to show a 
diagnosis of a bilateral leg disorder and a nexus between 
that disorder and the veteran's service to include an event 
therein.  This is not shown by the evidence recently 
submitted.  The Board notes that records of treatment many 
years after service that do not indicate in any way that the 
conditions are service connected are not new and material 
upon which a claim can be reopened.  See e.g., Cox v. Brown, 
5 Vet. App. 95 (1993).
Here the recently received medical evidence and testimony 
reflects the veteran's self-reported history of a bilateral 
leg injury in service.      

However, the veteran's hypothesizing as to the nature and/or 
etiology of a claimed bilateral leg condition, however, 
particularly if not supported by medical authority is of no 
probative value.  Thus while to some extent new, his 
testimony and various statements in the medical records are 
not material.  Lay assertions of medical causation do not 
serve as a predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received since May 2003 fails to show 
that the veteran has a diagnosis of a bilateral leg condition 
attributable to service.  There is, thus, no additional 
evidence that is both new and material within the meaning of 
38 C.F.R. § 3.156(a).  Consequently, the claim of entitlement 
to service connection for a bilateral leg condition is not 
reopened.  The appeal is denied. 

ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a bilateral 
leg condition, the appeal is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


